Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections of the claims 5, 9 and 13 made in the previous Office action have been withdrawn in view of the amendments filed on 04/07/2021.
Applicant's arguments filed on 04/07/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “Kakishima does not contemplate sending any indication information to the UE indicating whether the PDSCH is multiplexed onto the RE.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whether the PDSCH is multiplexed onto the RE, whether the ZP CSI-RS is multiplexed and as well as PDSCH is multiplexed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima et al. 2019/0123869.
Claims 1 and 10:
Kakishima et al. discloses a network-side device, comprising: a transceiver and a data multiplexing method, comprising:
sending, by a network-side device, a channel state information-reference signal (CSI-RS) and a data signal to a terminal (sending CSI-RS and PDSCH to UE; Kakishima et al.; Fig. 2; [0041]; [0042]; [0005]), wherein the CSI-RS is used for channel state measurement or beam quality measurement (Kakishima et al.; [0059]); and
sending, by the network-side device, CSI-RS multiplexing indication information to the terminal (multiplexed or not multiplexed in DCI of DL grant; Kakishima et al.; [0098]-[0102]), wherein the CSI-RS multiplexing indication information indicates whether frequency division multiplexing is performed on the CSI-RS and the data signal (PDSCH; Kakishima et al.; Fig. 2; [0098]-[0102]; [0005], where PDSCH and CSI-RS are frequency multiplexed as illustrated on Fig. 2).
Claims 4 and 13:
Kakishima et al. discloses when the frequency division multiplexing is not performed on the CSI-RS and the data signal in any OFDM symbol, the CSI-RS multiplexing indication information is used to indicate that the frequency division multiplexing is not performed in any OFDM symbol (Kakishima et al.; [0098]-[0102])
Claims 5 and 14:
Kakishima et al. discloses sending the CSI-RS multiplexing indication information to the terminal comprises: carrying, by the network-side device, the CSI-RS multiplexing 
Claims 6 and 15:
Kakishima et al. discloses the CSI-RS multiplexing indication information is contained in CSI-RS resource settings information (Kakishima et al.; [0098]-[0102]).
Claims 7 and 16:
Kakishima et al. discloses the CSI-RS multiplexing indication information is updated synchronously with the CSI-RS resource settings information (Kakishima et al.; [0098]-[0102], where DCI includes additional information regarding CSI-RS resources; [0072]; [0074]; [0076]) or is updated as an application scenario of the terminal changes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al. 2019/0123869 in view of Gaal et al. US 2012/0113917.
Kakishima et al. discloses the claimed invention as to claims 1 and 10 above.
Furthermore, Kakishima et al. discloses regarding claims 2 and 11, before sending the CSI-RS multiplexing indication information to the terminal determining that 
Kakishima et al. fails to teach regarding claims 2 and 11, when the CSI-RS is used to perform channel state measurement on the terminal, and an orthogonal frequency division multiplexing OFDM symbol in which the CSI-RS is located has an idle resource.
However, regarding claims 2 and 11, Gaal et al. discloses when the CSI-RS is used to perform channel state measurement on the terminal, and an orthogonal frequency division multiplexing OFDM symbol in which the CSI-RS is located has an idle resource (a UE is signaled of a configuration that identifies resource elements (REs) reserved for special purposes, such as reference signals used to take measurements for channel feedback (e.g., CSI-RS) and PDSCH muting; Gaal et al.; Fig. 8; [0069]-[0072], [0067] where when the mapping is changed, during certain period, the numbers of muted REs, as understood by the eNB and a UE, may be different; [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide UE signaling of a configuration that identifies resource elements (REs) reserved for special purposes, such as reference signals used to take measurements for channel feedback (e.g., CSI-RS) and PDSCH muting taught by Gaal et al. in the system taught by Kakishima et al. for the purposes of cooperative multipoint transmissions capabilities.
Kakishima et al. and Gaal et al. disclose the claimed invention as to claims 2 and 11 above.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2013/0242902 in view of Frenne et al. US 2016/0337178 and Kakishima et al. 2019/0123869.
Liu et al. discloses a data parsing method, comprising:
receiving, by a terminal, a channel state information-reference signal (CSI-RS) (530; Liu et al.; Fig. 5; [0064]), a data signal (PDSCH; Liu et al.; Fig. 5; [0033]; [0064]), and CSI-RS multiplexing indication (index of CSI-RS resources 510; Liu et al.; Fig. 5; [0064]) information from a network-side device, wherein the CSI-RS is used for channel state measurement (530; Liu et al.; Fig. 5; [0064]) or beam quality measurement; and
parsing, by the terminal, the data signal (demodulating PDSCH; Liu et al.; Fig. 5; [0033]; [0064]).
Liu et al. fails to teach the data signal in an orthogonal frequency division multiplexing (OFDM) symbol indicated by the CSI-RS multiplexing indication information, wherein frequency division multiplexing is performed on the data signal and the CSI-RS in the OFDM symbol.
However, Frenne et al. discloses the above limitations (the data signal (PDSCH) in an orthogonal frequency division multiplexing (OFDM) symbol of CSI-RS; Frenne et 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide resource element allocations for PDSCH and CSI-RS as taught by Frenne et al. in the system of Liu et al. in order to provide compatibility with LTE system configurations.
Liu et al. and Frenne et al. fail to teach the CSI-RS multiplexing indication information indicates whether frequency division multiplexing is performed on the data signal and the CSI-RS.
However, Kakishima et al. discloses the above limitation (multiplexed or not multiplexed in DCI of DL grant; Kakishima et al.; [0098]-[0102])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide configuration information taught by Kakishima et al. in the system of Liu et al. and Frenne et al. in order to assist in detecting PDSCH.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2013/0242902 in view of Frenne et al. US 2016/0337178 and Kakishima et al. 2019/0123869 and further in view of Nagata et al. US 2014/0086201.

Furthermore, Liu et al., Frenne et al. and Kakishima et al. discloses parsing the data signal in the OFDM symbol comprises:
obtaining, by the terminal, the data signal from the OFDM symbol according to an indication of the CSI-RS multiplexing indication information, as outlined above.
Liu et al., Frenne et al. and Kakishima et al. fail to teach demodulating the data signal together with a second data signal that is in a transmission timeslot in which the OFDM symbol is located.
However, Nagata et al. discloses the data signal together with a second data signal that is in a transmission timeslot in which the OFDM symbol is located (Nagata et al.; Fig. 2; Fig. 5; [0027]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide allocation of multiple time symbols to a UE carrying PDSCH as taught by Nagata et al. in the system taught by Liu et al., Frenne et al. and Kakishima et al. in order to improve spectrum allocations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416